


EXHIBIT 10.22
ELECTRO RENT CORPORATION
AMENDMENT NO. 1 TO STOCK UNIT AWARD AGREEMENT(S) FOR NON-EMPLOYEE DIRECTORS
THIS AMENDMENT NO. 1 TO STOCK UNIT AWARD AGREEMENT(S) FOR NON-EMPLOYEE DIRECTORS
(this “Amendment”) is entered into as of [__________] by and between
[___________] (“Grantee”) and Electro Rent Corporation, a California corporation
(“Electro Rent”).


RECITALS


WHEREAS, Grantee and Electro Rent entered into that certain Stock Unit Award
Agreement(s) (the “Award Agreement(s)”) pursuant to which Grantee received the
Award(s) set forth on Exhibit A attached hereto;


WHEREAS, the Award(s) may only be amended in a writing executed by a duly
authorized executive officer of Electro Rent;


WHEREAS, pursuant to Section 13.1 of the Plan, Electro Rent has the power and
the right to deduct or withhold, or require a participant to remit to Electro
Rent, an amount sufficient to satisfy federal, state and local taxes required to
be withheld with respect to an award prior to the delivery of any Shares
pursuant to an Award;


WHEREAS, Grantee and Electro Rent wish to amend the Award Agreement(s) to
provide for the withholding of a portion of the deliverable Shares to satisfy
any tax obligations associated with the Award(s) at the discretion of Electro
Rent; and


WHEREAS, capitalized terms not otherwise defined in this Amendment are given the
meanings ascribed to such terms in the Award Agreement(s).


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties agree to amend the Award Agreement(s) as
follows:
1.Withholding of Taxes. In order to provide for the withholding of a portion of
the deliverable Shares to satisfy any tax obligations associated with the
Award(s), Section 4 of the Award Agreement(s) which currently reads as,


Withholding of Taxes. Upon request by Electro Rent, the person entitled to the
Shares shall pay Electro Rent the amount of any taxes which Electro Rent is
required to withhold, including (if applicable) payment as of the time of any
applicable election under Section 83(b) of the Code. If you shall fail to make
any such payment when requested Electro Rent may, in its discretion, refuse to
issue the certificate for the Shares, deduct any such payment from any amount
then or thereafter payable by Electro Rent or a Subsidiary or pursue any
available remedy available to it.
shall be entirely restated to read as follows:

SMRH:410209901.1
- 1 -
 

--------------------------------------------------------------------------------




Withholding of Taxes. You will be solely responsible for payment of any and all
applicable taxes, including without limitation any penalties or interest based
upon such tax obligations, associated with this Award. The delivery to you of
any Shares underlying vested Units will not be permitted unless and until you
have satisfied any withholding or other taxes that may be due. The Committee in
its discretion may permit or require you to satisfy all or part of your
withholding tax obligations by having Electro Rent withhold all or a portion of
the Shares that would otherwise be deliverable to you under the vesting Units as
provided in the next two sentences, or deducting any such payment from any
amount then or thereafter payable by Electro Rent or an Affiliate or pursuing
any available remedy available to it.  Such withheld Shares will be applied to
pay the withholding obligation by using the aggregate fair market value of the
withheld Shares as of the date of settlement.  You will be delivered the net
amount of vested Shares after the Share withholding has been effected and you
will not receive the withheld Shares. Electro Rent will not deliver any
fractional number of Shares. Any payment of taxes by withholding Shares may be
subject to restrictions, including, but not limited to, any restrictions
required by rules of the Securities and Exchange Commission. The number of
Shares that are withheld from an Award pursuant to this section may also be
limited by the Committee, to the extent necessary, to avoid
liability-classification of the Award (or other adverse accounting treatment)
under applicable financial accounting rules including without limitation by
requiring that no amount may be withheld which is in excess of minimum statutory
withholding rates. You must contemporaneously pay all taxes which are not
otherwise covered by the withholding of Shares described above..
2.Governing Law. This Amendment shall be interpreted, construed and enforced in
accordance with the laws of the State of California, without regard to the
conflict of laws provisions of that or any other State.
3.No Other Modification. Except as provided above in this Amendment, all terms,
provisions, covenants and conditions in the Award Agreement(s) shall remain in
full force and effect and shall not be affected by this Amendment.
4.Entire Agreement. The Award Agreement(s) and the Plan are incorporated herein
by reference. The Amendment, the Plan, and the Award Agreement(s) constitute the
entire agreement with respect to the subject matter hereof and supersede in
their entirety all prior undertakings and agreements of Electro Rent and Grantee
with respect to the subject matter hereof. In the event of any conflict with the
Plan, the Plan shall control.


[Remainder of page intentionally blank.]


SMRH:410209901.1
- 2 -
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Stock Unit
Award Agreement(s) For Non-Employee Directors as of the date first written
above.
ELECTRO RENT CORPORATION




By: _____________________________    
Name: Daniel Greenberg            
Title: Chief Executive Officer
GRANTEE
 
[Grantee Name]
 
Address:
 
 



                    


                        



SMRH:410209901.1
- 3 -
 

--------------------------------------------------------------------------------






Exhibit A
Award(s)
Grant Date
Number of Units Covered
 
 
 
 
 
 
 
 
 
 
 
 








SMRH:410209901.1
- 4 -
 